Reasons for Allowance
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The amendment filed 3/18/21 has been entered.

3.	An examiner’s amendment to the record appears below.  This was made to incorporate into the independent claims the necessary features to distinguish over the prior art of record, and also to remedy a 101 issue in independent claim 1.  Furthermore, some dependent claims were amended to account for the antecedent basis to the term “hardware processor.”  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Geza Ziegler on 4/21/21.
		


Please recite the claims as follows:
1. (Currently Amended)  A system for managing a user experience in a gaming application portal hosting a plurality of different gaming applications including a first gaming application and a second gaming application, the system comprising:
an application recorder embodied on a non-transitory computer readable storage device and configured to capture data corresponding to actions of a first user in a playing of the first gaming application of the gaming application portal, wherein the data captured by the application recorder comprises skills executed by the first user to perform each of the actions in the first gaming application and at least one of a duration of time taken by the first user to perform each of the actions in the first gaming application and a number of levels successfully completed by the first user in the first gaming application; and
a hardware processor communicatively coupled to the application recorder, the hardware processor comprising:
a first module configured to:
acquire the captured data from the application recorder; and
train a first digital entity based on the captured data to simulate the actions of the first user, wherein the first module implements machine learning algorithms for training of the first digital entity; and
a second module configured to:
		implement the first digital entity at an initial level in an active state of the second gaming application, the first digital entity being configured to execute the simulated actions of the first user in a playing of the second gaming application, the playing of the second gaming application being independent of the playing of the first gaming application; and
	control a point of entry of the first user in the second gaming application based on the actions performed by the first digital entity during the playing of the second gaming application by:
determining a level achieved by the first digital entity during the playing of the second gaming application;
		discontinue a playing action of the first digital entity in the second gaming application at the determined level;
enable the first user to enter and play the second gaming application starting at a next level subsequent to the determined level. 

2. (Cancelled)  

3. (Previously Presented)  The system according to claim 1, wherein the second gaming application comprises an application program interface configured to check for compatibility of the first digital entity with the second gaming application, and wherein the application program interface is configured to allow the second module for implementation of the first digital entity in the second gaming application if the first digital entity is compatible with the second gaming application.

4. (Previously Presented)  The system according to claim 1, wherein the hardware processor further comprises a third module configured to allow the first user to set one or more permissions about implementation of the first digital entity corresponding thereto for the plurality of gaming applications in the gaming application portal. 

5. (Previously Presented)  The system according to claim 4, wherein the third module is further configured to limit access of the second module to the second gaming application for implementation of the first digital entity therein up to a predetermined number of initial levels therein based on the one or more permissions set by the first user corresponding to the second gaming application. 

6. (Previously Presented)  The system according to claim 1, wherein the application recorder is further configured to capture data corresponding to actions of a second user on the first gaming application, and wherein the hardware processor further comprises a fourth module configured to:
compare the captured data for the second user to the captured data for the first user; 
determine a matching score based on the comparison; and 
associate the generated first digital entity of the first user with a profile of the second user for implementation thereby, if the matching score is above a predetermined threshold. 

7. (Previously Presented)  The system according to claim 1, wherein the [processing unit] hardware processor further comprising a fifth module configured to:
receive a rating value for the first gaming application from the first user;
implement, consecutively, the first digital entity in the plurality of gaming applications in the application portal; and
calculate a rating value for each of the plurality of gaming applications based on the rating value for the first gaming application received from the first user.

8. (Previously Presented)  The system according to claim 7, wherein the fifth module is further configured to generate recommendations of one or more gaming applications from the plurality of gaming applications for the first user based on the respective calculated rating values therefor. 

9. (Previously Presented)  The system according to claim 1, wherein the application recorder is further configured to successively capture data corresponding to actions of the first user on one or more other gaming applications, other than the first gaming application, in the application portal, and wherein the first module is further configured to iteratively train the first digital entity based on the data corresponding to actions of the first user on the one or more other gaming applications. 

10. (Previously Presented)  The system according to claim 1, wherein the application portal is a cloud server, and wherein the application recorder is executed in the cloud server.

11. (Cancelled). 

12. (Cancelled)  . 

13. (Previously Presented)  The system according to claim 1, wherein the system is implemented for beta testing of the plurality of gaming applications. 

14. (Previously Presented)  The system according to claim 1, wherein the application portal is a video games library, and wherein the first gaming application and second gaming application are of a same genre of video games. 

15. (Previously Presented)	The system according to claim 1, wherein the first digital entity associated with the first user is an artificial intelligence bot. 

16. (Currently Amended)  A computer implemented method for managing a user experience in gaming application portal hosting a plurality of gaming applications, including a first gaming application and a second gaming application, the method comprising:
capturing data corresponding to actions of a first user in a playing of the first gaming application of the gaming application portal, wherein the data captured by the application recorder comprises skills executed by the first user to perform each of the actions in the first gaming application and at least one of a duration of time taken by the first user to perform each of the actions in the first gaming application and a number of levels successfully completed by the first user in the first gaming application;;
training a first digital entity based on the captured data to simulate actions of the first user, wherein the first module implements machine learning algorithms for training of the first digital entity;
implementing the first digital entity at an initial level in an active state of the second gaming application, the first digital entity being configured to execute the simulated actions of the first user in a playing of the second gaming application, the playing of the second gaming application being independent of the playing of the first gaming application; and
controlling a point of entry of the first user in the second gaming application based on the actions performed by the first digital entity during the playing of the second gaming application by:
	determining a level achieved by the first digital entity during the playing of the second gaming application;
	discontinuing a playing action of the first digital entity in the second gaming application at the determined level; and
	enabling the first user to enter and play the second gaming application starting at a next level subsequent to the determined level. 

17. (Cancelled)

18. (Previously Presented)  The method according to claim 16, further comprising:
checking for compatibility of the first digital entity with the second gaming application; and 
allowing the implementation of the first digital entity in the second gaming application if the first digital entity is compatible with the second gaming application. 

19. (Previously Presented)  The method according to claim 16, further comprising allowing the first user to set one or more permissions about implementation of the first digital entity corresponding thereto for the plurality of gaming applications in the gaming application portal.

20. (Previously Presented)  The method according to claim 19, further comprising limiting implementation of the first digital entity in the second gaming application up to a predetermined number of initial levels therein based on the one or more permissions set by the first user corresponding to the second gaming application. 

21. (Previously Presented)  The method according to claim 16, further comprising:
capturing data corresponding to actions of a second user on the first gaming application;
comparing the captured data for the second user to the captured data for the first user; 
determining a matching score based on the comparison; and 
associating the generated first digital entity of the first user with a profile of the second user for implementation thereby, if the matching score is above a predetermined threshold. 

22. (Previously Presented)  The method according to claim 16, further comprising:
receiving a rating value for the first gaming application from the first user;
implementing, consecutively, the first digital entity in the plurality of gaming applications in the gaming application portal; and
calculating the rating value for each of the plurality of gaming applications based on the rating value for the first gaming application received from the first user. 

23. (Previously Presented)  The method according to claim 22, further comprising generating recommendations of one or more gaming applications from the plurality of gaming applications for the first user based on the respective calculated rating values therefor. 

24. (Previously Presented)  The method according to claim 16, further comprising successively capturing data corresponding to actions of the first user on one or more other gaming applications, from the first gaming application, in the gaming application portal, and wherein the first module is further configured to iteratively train the first digital entity based on the data corresponding to actions of the first user on the one or more other gaming applications. 

25. (Previously Presented)	The system according to claim 1, wherein the first gaming application is a different game than the second gaming application.

26. (Previously Presented)	The system according to claim 1, where the gaming application portal comprises at least a first application portal hosting the first gaming application and a second application portal hosting the second gaming application, wherein the first application portal is independent from the second application portal.

27. (Previously Presented)	The system according to claim 1, wherein the second module is further configured to consecutively implement the first digital entity in “N” number of the plurality of different gaming applications, where N is a finite whole number, the first digital entity being configured to perform the action of the first user in the N number of the plurality of different gaming applications.

28. (Previously Presented)	The system according to claim 1 wherein the second module is further configured to make the second application inaccessible to the first digital entity after the point of entry of the first user in the second application.

29.  (Previously Presented)	The system according to claim 1, wherein the second module is further configured to restrict implementation of the first digital entity beyond a predetermined level of the second application.

30. (Previously Presented)	The computer implemented method according to claim 16 further comprising making the second application inaccessible to the first digital entity after the point of entry of the first user in the second application.

31. (Previously Presented)	The computer implemented method according to claim 16, further comprising restricting implementation of the first digital entity beyond a predetermined level of the second application.

4.	The following is an examiner’s statement of reasons for allowance:  The amendment filed 3/18/21 and the Examiner’s amendment together place the application into condition for allowance by incorporating into the independent claims the additional necessary features to distinguish over the prior art of record.  The amendment filed 3/18/21 clarifies that the first digital entity is implemented at an initial level in an active state of the second gaming application, that the playing of the second gaming application is independent of the playing of the first gaming application, that the controlling of entry based on actions performed by the first digital entity and the determination of the level it achieved, are during the actual playing of the second gaming application, that the playing action per se of the first digital entity is discontinued in the second gaming application at the determined level and that the first user enters and plays the second gaming application starting at the next level subsequent to the determined level.  Some of those features however were only incorporated into the independent claim 1.   The Examiner’s amendment makes sure that all those features are incorporated into both independent claim 1 and 16 to keep them at the same scope.  In addition, the Examiner’s amendment further incorporates additional features into both independent claims, including that the data captured by the application recorder comprises skills executed by the first user to perform each of the actions in the first gaming application and at least one of a duration of time taken by the first user to perform each of the actions in the first gaming application and a number of levels successfully completed by the first user in the first gaming application, and that the first module implements machine learning algorithms for training of the first digital entity.  Although the prior art does show gaming simulation and machine learning, nevertheless the combined features as recited in amended independent claims 1 (apparatus) and 16 (method) are not set forth in the prior art of record.  Moreover, the potential 101 concern with independent claim 1 is now remedied by the Examiner’s amendment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072.  The examiner can normally be reached on Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN P SAX/Primary Examiner, Art Unit 2174